t c memo united_states tax_court raymond albert moorefield petitioner v commissioner of internal revenue respondent docket no filed date raymond albert moorefield pro_se maria a murphy and michael salama for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and additions to tax of dollar_figure under sec_6651 and dollar_figure under sec_6653 the issues for decision are whether funds received by petitioner in constituted taxable_income and whether petitioner is liable for the additions to tax determined by respondent unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in california at the time that he filed his petition on or about date petitioner entered into a contract with charles wright wright the contract granted petitioner an option to purchase a parcel of real_property owned by wright in wright was declared legally incompetent on or about date petitioner as one of several plaintiffs commenced a lawsuit in the superior court of the state of california for the county of los angeles the superior court against wright entitled r e vine development inc et al v charles w wright et al vine development--suit no the causes of action that were the subject of the suit included specific performance breach of contract interference with contract quiet title and declaratory relief on date a judgment in favor of petitioner in the amount of dollar_figure was entered that judgment was thereafter appealed on date and date petitioner filed a complaint for damages and an amendment to complaint respectively in the superior court entitled raymond a moorefield v charles w wright et al moorefield v wright-- suit no on or about date petitioner filed another complaint against wright in the superior court entitled raymond a moorefield v charles w wright et al moorefield v wright--suit no the causes of action in moorefield v wright--suit no included anticipatory breach of contracts and agreements breach of trust breach of trust with fraudulent intentions interference with contracts and agreements conspiracy quiet title specific performance and declaratory relief on date a settlement agreement and general release was filed in moorefield v wright--suit no the settlement agreement the settlement agreement provided for disposition of the three previously filed lawsuits in which petitioner was a plaintiff against wright and a release of all claims the settlement agreement further provided that wright would pay to petitioner the sum of dollar_figure on date wright paid petitioner the sum of dollar_figure approximately dollar_figure of this amount was paid to petitioner’s children pursuant to assignments executed by petitioner in the additional_amount of dollar_figure was sent to petitioner but he returned it to wright’s attorney refusing to accept it thereafter wright’s attorney filed an interpleader action with respect to the dollar_figure and deposited it with the clerk of the superior court the interpleader action was subsequently dismissed and the dollar_figure was tendered to petitioner subsequent to his receipt of dollar_figure petitioner claimed that wright and others had breached the settlement agreement petitioner commenced further litigation that continued through the time of trial of this case in date petitioner refused to accept the dollar_figure from the superior court because he believed that it would compromise his position that a valid settlement agreement had not been entered into petitioner did not file a tax_return for until date after he was contacted by the internal_revenue_service opinion petitioner contends that because his ongoing litigation with wright has not been resolved it would be premature to tax him on the proceeds that he actually received in from wright alternatively petitioner contends that the proceeds were not pursuant to a settlement agreement entered into in but were paid on account of a tentative decision of the superior court in neither theory however makes the funds actually received by him in nontaxable in that year or excuses his failure_to_file a return and report those proceeds for that year sec_61 states except as otherwise provided in this subtitle gross_income means all income from whatever source derived the supreme court has repeatedly emphasized the sweeping scope of sec_61 and its statutory predecessors see commissioner v schleier u s ___ 115_sct_2159 348_us_426 in schleier the supreme court stated we have also emphasized the corollary to sec_61’s broad construction namely the default rule_of statutory interpretation that exclusions from income must be narrowly construed ’ commissioner v schleier u s at ___ quoting 504_us_229 souter j concurring in judgment petitioner has not in this case identified any specific ground that entitles him to exclude the funds he received from taxable_income petitioner’s position is based primarily on the ongoing litigation and secondarily on the misplaced argument that the payments he received in were somehow attributable to an earlier year whether they were paid as a result of the ruling of the superior court or the settlement agreement the proceeds received by petitioner were undoubtedly received by him in pursuant to a claim of right against wright where as here a taxpayer receives money under a claim of right and without restriction as to its disposition he has received taxable_income in the year of receipt even if he is under a contingent obligation to return it see n am oil consol v burnet 286_us_417 79_tc_655 affd without published opinion 720_f2d_658 1st cir 55_tc_1020 affd 471_f2d_738 3d cir the taxpayer cannot postpone reporting of the income until a final_determination is made concerning his entitlement to the disputed amounts 79_tc_676 to avoid the application of the claim_of_right_doctrine petitioner must at least have recognized in the year of receipt an existing and fixed obligation to repay the amount received and made provision for repayment nordberg v commissioner supra pincite quoting hope v commissioner t c pincite here petitioner has never so far as the record reflects recognized an obligation to repay the amounts that he received in apparently he merely wishes to retain the right to claim that he is entitled to more money from wright petitioner did return and thereafter refused to accept dollar_figure of the proceeds that he was entitled to under the settlement agreement he apparently did so for strategic reasons however and not because he recognized an obligation to repay that amount he simply was trying to protect his litigating position because he had control_over those funds in the dollar_figure must also be included in his income for that year petitioner asserts that the funds that were assigned to his children were to compensate them for the loss of their father during the years in which he was engaged in litigation with wright petitioner’s anticipatory assignment of the proceeds to his children however cannot avoid tax otherwise due on amounts paid on account of his claim against wright see eg 281_us_111 147_f2d_769 4th cir petitioner conceded at trial that he did not consult with any_tax adviser with respect to his obligation to report the funds that he received in on a timely filed return for that year he has not established reasonable_cause for his failure_to_file a return similarly he has not proven that his failure_to_file the return and report the proceeds as income is not due to negligence the additions to tax determined by respondent therefore must be sustained we have considered petitioner’s other claims and contentions and they do not affect our disposition of the issues in this case decision will be entered for respondent
